DETAILED CORRESPONDENCE
Claims 1-15 and 18-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Response to Arguments
Examiner notes that the amendments to claims 1, 13, and 15 as introduced overcomes the previous prior art rejection interpretation as disclosed in the Office Action dated 01/26/2021. However, the current amended claims are being rejected under a different interpretation as introduced herein.

Applicant’s representative amended claim 1 (and, similarly claims 13 & 15) to recite “…operating the electric submersible pumping system to vary the well flow rate to introduce a transient event into the well without stopping production of the well…”. US Publication 2011/0088484 A1 (i.e. Camilleri) introduces within at least paragraph [0063] that “…during transient conditions (e.g. production stops/starts), wellbore flow rate is non-zero…”. Additionally, at least paragraphs [0069-0071] and figure 4 introduces for the electric submersible pumping system to vary the well flow rate 304 during production. Examiner respectfully notes that operating the electric submersible pumping system to vary the well flow rate to create a transient event into the well without stopping production of the well is already met between each cycle of starting and stopping of production. With that being said, the transient event within the well is introduced at least right after the initial startup of the ESP, which is prior to stopping production of the well, as further depicted in at least figure 4.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner believes introducing particular steps within the claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-13, 15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0088484 A1 (i.e. Camilleri) in view of US Publication 2011/0301851 A1 (i.e. Briers et al.) with the teachings of US Pub 2013/0206396 A1 (i.e. Hay).

In regards to claim 1, Camilleri discloses: A method for monitoring a well (at least paragraph [0002], “The present disclosure relates to monitoring downhole and surface well activities”), comprising: 
operating an electric submersible pumping system in a wellbore to produce a fluid at a well flow rate (at least figure 2 introduces a flow chart depicting an embodiment of a method of obtaining flow rates for a well produced with an electrical submersible pump); 
operating the electric submersible pumping system to vary the well flow rate to introduce a transient event into the well (at least paragraph [0063] introduces “…during transient conditions (e.g. production stops/starts), wellbore flow rate is non-zero…”) without stopping production of the well (at least paragraphs [0069-0071] and figure 4 introduces for the electric submersible pumping system to vary the well flow rate 304 during production; Examiner notes that operating the electric submersible pumping system to vary the well flow rate to create a transient event into the well without stopping production of the well is already met between each cycle of starting and stopping of production; with that being said, the transient event within the well is introduced at least right after the initial startup of the ESP, which is prior to stopping production of the well, as further depicted in at least figure 4); 
calculating a flow rate of the electric submersible pumping system using a flow metering technique (abstract, “The flow rate through the electrical submersible pump is calculated from the non-dimensional flow rate”; at least paragraph [0004], “The most common technique used for flow rate measurements uses a test separator which is a vessel into which production is diverted for measurement of the oil, water and gas flow rate of a well”); 
analyzing the calculated flow rate at different well flow rates to establish a differential in the calculated flow rates (at least paragraph [0005], introduces monitoring well flow rates in wells with ESPs using gauge data and differential pressure across the pump and pump head versus flow curve; nodal analysis is also introduced where multiple flow rates are used in analyzing the optimal operating efficiency); and 
using the differential in calculated flow rates to determine a performance parameter of the well (at least paragraph [0005], introduces nodal analysis to combine the various components of the production system for an individual well to estimate production rates and optimize the components of the production system, see http://petrowiki.org/Nodal_analysis; nodal analysis allows for the comparison of differential in the calculated flow rates to further establish an optimal operating range in the well; at least paragraph [0044-0045], where the differential pressure of the fluid from the well is monitored and evaluated to determine the average flow rate from the well).
However, Camilleri appears to be silent in regards to calculating a flow rate of the electric submersible pumping system using a virtual flow metering technique, Also, though Camilleri in view of Briers teaches the steps of optimizing the ESP system based off of performance parameters, it is silent in regards to automatically adjusting operating controls of the electric submersible pumping system in a closed loop manner based at least in part on the determined performance parameter of the well.
virtual flow metering technique (abstract, introduces using virtual metering of fluid flow rates).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri to include the teachings of Briers, by modifying the flow meter used to calculate flow rate taught by Camilleri to include a virtual flow metering technique taught by Briers to have control of multiple wells with multiple zones and/or branches, used for the injection of fluids into underground reservoirs (at least paragraph [0001]).
	Furthermore, Camilleri in view of Briers appears to be silent in regards to automatically adjusting operating controls of the electric submersible pumping system in a closed loop manner based at least in part on the determined performance parameter of the well.
	Nonetheless, Hay discloses automatically adjusting operating controls of the electric submersible pumping system in a closed loop manner based at least in part on the determined performance parameter of the well (see at least abstract and paragraphs [0070-0071] which discloses operation of the pump 50 can be automatically controlled with a closed loop feedback technique, so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was (paragraphs [0070-0071]). 

 In regards to claim 2, Camilleri further discloses: wherein operating comprises operating in a 2 production mode (at least paragraph [0020], introduces an ESP 24 with a motor 26 and pump 30 to operate while hydrocarbon production is being brought to surface).

In regards to claim 3, Camilleri further discloses: wherein calculating comprises correcting for depth (at least paragraph [0065], introduces the height of the ESP submergence which is the height of fluid level above the ESP in measured depth which can be used to correct for depth).

In regards to claim 4, Camilleri further discloses: wherein analyzing the calculated flow rate comprises using steady-state analysis (at least paragraph [0071], introduces when the motor temperature 300 is in a steady state condition, the calculated flow rate log 302 and the well test flow rate measurements 304 were in near perfect agreement).

In regards to claim 5, Camilleri further discloses: wherein analyzing the calculated flow rate comprises using transient analysis (at least paragraph [0063], introduces the transient well flow rate is calculated).

In regards to claim 6, Camilleri further discloses: wherein calculating comprises using the flow metering technique by analyzing head or delta pressure (at least paragraph [0005], introduces monitoring well flow rates in wells with ESPs using gauge data and differential pressure across the pump and pump head versus flow curve). Briers further discloses using a virtual flow metering technique (abstract, introduces using virtual metering of fluid flow rates).

In regards to claim 7, Camilleri further discloses: wherein calculating comprises using the virtual flow metering technique by performing nodal analysis (at least paragraph [0005], introduces nodal analysis to combine the various components of the production system for an individual well to estimate production rates and optimize the components of the production system, see http://petrowiki.org/Nodal_analysis; nodal analysis allows for the comparison of differential in the calculated flow rates to further establish an optimal operating range in the well). 

In regards to claim 9, Camilleri further discloses: wherein calculating comprises using the virtual flow metering technique by employing a power equation analysis (at least paragraph [0006] and claim 1, introduces calculating an efficiency to flow rate ratio by applying the received voltage and currents to a power equilibrium equation; obtaining a non-dimensional flow rate by applying the calculated efficiency to flow rate ratio to the static data; calculating the flow rate from the non-dimensional flow rate; and creating a log of calculated flow rates).

In regards to claim 10, Camilleri in view of Briers discloses claim 1 above. Camilleri further discloses: determining an intake pressure (at least paragraph [0020], intake pressure gauge 32) versus a surface flow rate (at least paragraph [0040], introduces obtaining surface flow rate).
However, Camilleri in view of Briers appears to be explicitly silent in regards to: determining an inflow performance relationship for the well by comparing an intake pressure versus a surface flow rate.
Nonetheless, it has been held that rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri in view of Briers to merely compare the intake pressure versus a surface flow rate to determine the inflow performance relationship for extrapolating data with regards to the well to determine the ideal operating parameters for producing hydrocarbons optimally.

In regards to claim 12, Camilleri further discloses: wherein varying the well flow rate comprises varying the well flow rate without stopping the well (at least paragraph [0043], introduces that flow rate is dependent upon frequency implying varying the well flow rate when under dynamic continuous well operation from the ESP).

In regards to claim 13, Camilleri discloses: A method (abstract), comprising: 
calculating a downhole electric submersible pumping system flow rate or pressure relating to a fluid being pumped from a well by the downhole electric submersible system (abstract, “The flow rate through the electrical submersible pump is calculated from the non-dimensional flow rate”; at least paragraph [0004], “The most common technique used for flow rate measurements uses a test separator which is a vessel into which production is diverted for measurement of the oil, water and gas flow rate of a well”; the flow rate through the electrical submersible pump is calculated from the non-dimensional flow rate); 
operating the downhole electric submersible pumping system to introduce a transient event into the well (at least paragraph [0063] introduces “…during transient conditions (e.g. production stops/starts), wellbore flow rate is non-zero…”) without stopping production of the well (at least paragraphs [0069-0071] and figure 4 introduces for the electric submersible pumping system to vary the well flow rate 304 during production; Examiner notes that operating the electric submersible pumping system to vary the well flow rate to create a transient event into the well without stopping production of the well is already met between each cycle of starting and stopping of production; with that being said, the transient event within the well is introduced at least right after the initial startup of the ESP, which is prior to stopping production of the well, as further depicted in at least figure 4); 
calculating a differential in the downhole electric submersible pumping system flow rate or pressure from before (at least paragraph [0005], introduces monitoring well flow rates in wells with ESPs using gauge data and differential pressure across the pump and pump head versus flow curve; nodal analysis is also introduced where multiple flow rates are used in analyzing the optimal operating efficiency) and after the transient event using a flow rate technique (at least paragraph [0063], introduces the transient well flow rate is calculated; abstract, “The flow rate through the electrical submersible pump is calculated from the non-dimensional flow rate”; at least paragraph [0004], “The most common technique used for flow rate measurements uses a test separator which is a vessel into which production is diverted for measurement of the oil, water and gas flow rate of a well”); and 
analyzing the differential in calculated flow rate or pressure over time to determine a well or formation parameter (at least paragraph [0005], introduces monitoring well flow rates in wells with ESPs using gauge data and differential pressure across the pump and pump head versus flow curve; nodal analysis is also introduced where multiple flow rates are used in analyzing the optimal operating efficiency which include further determining parameters; at least paragraph [0044-0045], where the differential pressure of the fluid from the well is monitored and evaluated to determine the average flow rate from the well). 

Nonetheless, Briers discloses using a virtual flow metering technique (abstract, introduces using virtual metering of fluid flow rates).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri to include the teachings of Briers, by modifying the flow meter used to calculate flow rate taught by Camilleri to include a virtual flow metering technique taught by Briers to have control of multiple wells with multiple zones and/or branches, used for the injection of fluids into underground reservoirs (at least paragraph [0001]).
Furthermore, Camilleri in view of Briers teaches the steps of optimizing the ESP system based off of performance parameters, it is silent in regards to automatically adjusting operating controls of the electric submersible pumping system in a closed loop manner based at least in part on the determined performance parameter of the well.
	Nonetheless, Hay discloses automatically adjusting operating controls of the electric submersible pumping system in a closed loop manner based at least in part on the determined performance parameter of the well (see at least abstract and paragraphs [0070-0071] which discloses operation of the pump 50 can be automatically controlled with a closed loop feedback technique, so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri in view of Briers to include the teachings of Hay, by modifying the operating controls of the electric submersible pumping system taught by Camilleri in view of Briers to include for automatically adjusting operating controls of the electric submersible pumping system in a closed loop manner based at least in part on the determined performance parameter of the well taught by Hay so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved (paragraphs [0070-0071]). 

In regards to claim 15, Camilleri discloses: A system for testing an oil well installation positioned in a reservoir (abstract), comprising: 
an electric submersible pumping system positioned in a well for pumping a fluid from the well (fig. 2 is a flow chart depicting an embodiment of a method of obtaining flow rates for a well produced with an electrical submersible pump); 
at least one flow rate sensor for sensing an operating parameter related to pumping the fluid from the well (see at least abstract and paragraphs [0006-0009, 0026-0030]); and 
a testing module receiving data from the at least one flow rate sensor (at least paragraph [0005], introduces nodal analysis to combine the various components of the production system for an individual well to estimate production rates and optimize the components of the production system, see http://petrowiki.org/Nodal_analysis; nodal analysis allows for the comparison of differential in the calculated flow rates to further establish an optimal operating range in the well; at least paragraph [0044-0045], where the differential pressure of the fluid from the well is monitored and evaluated to determine the average flow rate from the well), the testing module of the electric submersible pumping system to introduce a transient event to the well (at least paragraph [0043], introduces varying flow rate which is dependent upon frequency) without stopping production of the well (at least paragraphs [0069-0071] and figure 4 introduces for the electric submersible pumping system to vary the well flow rate 304 during production; Examiner notes that operating the electric submersible pumping system to vary the well flow rate to create a transient event into the well without stopping production of the well is already met between each cycle of starting and stopping of production; with that being said, the transient event within the well is introduced at least right after the initial startup of the ESP, which is prior to stopping production of the well, as further depicted in at least figure 4).
However, Camilleri appears to be silent in regards to: automatically testing an oil well installation positioned in a reservoir; virtual sensor for sensing an operating parameter; an automatic testing module receiving data from the at least one flow rate sensor, the automatic testing module automatically adjusting operating controls of the electric submersible pumping system based on the data from the at least one flow rate sensor to determine performance characteristics of the well installation and the reservoir, the automatic testing module providing a closed loop control over the 
Nonetheless, Briers discloses virtual sensor for sensing an operating parameter (abstract, introduces using virtual metering of fluid flow rates).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri to include the teachings of Briers, by modifying the flow meter used to calculate flow rate taught by Camilleri to include a virtual flow metering technique taught by Briers to have control of multiple wells with multiple zones and/or branches, used for the injection of fluids into underground reservoirs (at least paragraph [0001]).
	Furthermore, Camilleri in view of Briers appears to be silent in regards to automatically testing an oil well installation positioned in a reservoir; an automatic testing module receiving data from the at least one flow rate sensor, the automatic testing module automatically adjusting operating controls of the electric submersible pumping system based on the data from the at least one flow rate sensor to determine performance characteristics of the well installation and the reservoir, the automatic testing module providing a closed loop control over the operating controls to make continued adjustment based on the data received from the at least one flow rate sensor.
	Nonetheless, Hay discloses automatically testing an oil well installation positioned in a reservoir; an automatic testing module receiving data from the at least one flow rate sensor, the automatic testing module automatically adjusting operating controls of the electric submersible pumping system based on the data from the at least  and the reservoir, the automatic testing module providing a closed loop control over the operating controls to make continued adjustment based on the data received from the at least one flow rate sensor (see at least abstract and paragraphs [0070-0071] which discloses operation of the pump 50 can be automatically controlled with a closed loop feedback technique, so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri in view of Briers to include the teachings of Hay, by modifying the operating controls of the electric submersible pumping system taught by Camilleri in view of Briers to include for automatically adjusting operating controls of the electric submersible pumping system in a closed loop manner based at least in part on the determined performance parameter of the well taught by Hay so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved (paragraphs [0070-0071]). 

In regards to claim 18, Hay further discloses: wherein the automatic testing module incrementally adjusts the operating controls (see at least abstract and paragraphs [0070-0071] which discloses operation of the pump 50 can be automatically controlled with a closed loop feedback technique, so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved).

In regards to claim 19, Briers further discloses: a pressure choke valve, wherein the automatic testing module incrementally adjusts the pressure choke valve during testing (see at least paragraphs [0012 and 0043]).

In regards to claim 20, Camilleri further discloses: a variable speed drive for a pump motor (see at least paragraphs [0016 and 0038]). Hay further discloses: wherein the automatic testing module incrementally adjusts a drive frequency for the variable speed drive during testing (see at least abstract and paragraphs [0070-0071] which discloses operation of the pump 50 can be automatically controlled with a closed loop feedback technique, so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved).

In regards to claim 21, Briers further discloses virtual sensor for sensing an operating parameter (abstract, introduces using virtual metering of fluid flow rates). Hay further discloses: calculating the flow rate of the electric submersible pumping system using a continuous flow metering technique (see at least abstract and paragraphs [0070-0071] which discloses operation of the pump 50 can be automatically controlled with a closed loop feedback technique, so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved).

In regards to claim 22, Briers further discloses virtual sensor for sensing an operating parameter (abstract, introduces using virtual metering of fluid flow rates). Hay further discloses: calculating the flow rate of the electric submersible pumping system using the flow metering technique without stopping the well and without mobilizing a surface testing unit (see at least abstract and paragraphs [0070-0071] which discloses operation of the pump 50 can be automatically controlled with a closed loop feedback technique, so that certain drilling parameters are maintained within desired limits, or so that optimum drilling performance is achieved).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0088484 A1 (i.e. Camilleri) in view of US Publication 2011/0301851 A1 (i.e. Briers et al.) with the teachings of US Pub 2013/0206396 A1 (i.e. Hay) and US Pub 2008/0257544 A1 (i.e. Thigpen et al.).


In regards to claim 8, Camilleri in view of Briers with the teachings of Hay disclose claim 1 above. Briers further discloses using a virtual flow metering technique (abstract, introduces using virtual metering of fluid flow rates).
However, Camilleri in view of Briers with the teachings of Hay appear to be silent in regards to: wherein calculating comprises using the flow metering technique by employing a neural network analysis.
Nonetheless, Thigpen discloses: wherein calculating comprises using the flow metering technique by employing a neural network analysis (at least paragraph [0007] and [0035], introduces the well performance analyzer 260 may utilize a nodal analysis, neural network, or other models and/or algorithms to detect or predict the cross flow condition).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri in view of Briers with the teachings of Hay to include the teachings of Thigpen, by modifying the calculation of the virtual flow metering technique taught by Camilleri in view of Briers with the teachings of Hay to include the employing a neural network analysis taught by Thigpen to detect or predict the occurrence of the cross flow, determine the suggested changes and perform a net present value based on the new settings (at least paragraph [0011]).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2011/0088484 A1 (i.e. Camilleri) in view of US Publication 2011/0301851 A1 (i.e. Briers et al.) with the teachings of US Pub 2013/0206396 A1 (i.e. Hay) and US Publication 2011/0098931 A1 (i.e. Kosmala et al.).

In regards to claim 11, Camilleri in view of Briers with the teachings of Hay disclose claim 10 above.
However, Camilleri in view of Briers with the teachings of Hay appear to be silent in regards to: determining a productivity index and an extrapolated reservoir pressure. 
Nonetheless, Kosmala discloses: determining a productivity index and an extrapolated reservoir pressure (at least paragraph [0052], introduces determining a productivity index and (PI) and extrapolated reservoir pressure (p*) from relevant pressure data from sensors 26-32).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri in view of Briers with the teachings of Hay to include the teachings Kosmala, by modifying the reservoir pressure determined from the sensors taught by Camilleri in view of Briers with the teachings of Hay to include determining a productivity index and an extrapolated reservoir pressure taught by Kosmala to determine the optimal operating range of producing hydrocarbon from the wellbore in respect to BHP.

In regards to claim 14, Camilleri in view of Briers with the teachings of Hay disclose claim 13 above.
However, Camilleri in view of Briers with the teachings of Hay appears to be silent in regards to: wherein analyzing comprises measuring a skin effect of a well.
Nonetheless, Kosmala discloses: wherein analyzing comprises measuring a skin effect of a well (at least paragraph [0042], introduces determining a skin in the wellbore).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Camilleri in view of Briers with the teachings of Hay to include the teachings of Kosmala, by modifying the method of determining and analyzing downhole parameters taught by Camilleri in view of Briers with the teachings 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676